Citation Nr: 1024719	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  07-39 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1978 to May 1999.

This matter initially came before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision that was issued by 
the Regional Office (RO) in North Little Rock, Arkansas.  In a 
decision and remand dated in May 2009 the Board reopened the 
Veteran's previously denied claim for service connection for 
bilateral hearing loss and remanded that claim for development 
and adjudication.  All of the other issues then on appeal were 
disposed of in the May 2009 decision and remand.  

The Veteran testified before the undersigned Veterans Law Judge 
at a December 2008 hearing.


FINDING OF FACT

The evidence does not show that the Veteran currently has a 
hearing loss disability as defined by applicable VA regulations.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss 
were not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims and Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants with substantiating 
their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 
3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 
C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-
187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that 38 C.F.R. 
§ 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. 
Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that the 
claimant provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies to 
all applications pending on, or filed after, the regulation's 
effective date. 

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004).  However, the VCAA notice requirements may be satisfied 
notwithstanding errors in the timing or content of the notice if 
such errors are not prejudicial to the claimant.  Id at 121.  
Further, a defect in the timing of the notice may be cured by 
sending proper notice prior to a re-adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting 
Pelegrini as requiring the Board to ensure that proper notice is 
provided unless it makes findings regarding the completeness of 
the record or other facts that would permit the conclusion that 
the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its 
progeny instruct that a comprehensive VCAA letter, as opposed to 
a patchwork of other post-decisional documents, is required to 
meet the VCAA's notification requirements.  Id at 1320.  However, 
VCAA notification does not require a pre-adjudicatory analysis of 
the evidence already contained in the record.  See, e.g. Mayfield 
v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VCAA notice requirements are applicable to all five elements of a 
service connection claim.  Thus, the Veteran must be notified 
that a disability rating and effective date for the award of 
benefits will be assigned if service connection for a claimed 
disability is awarded.  Id at 486.  

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held 
that, if a claimant seeks to reopen a claim that was previously 
denied, VA must notify the claimant of the evidence and 
information that is necessary to reopen the claim as well as the 
evidence and information necessary to establish the underlying 
claim for the benefit sought.  The notification letter must 
describe what evidence would be sufficient to substantiate the 
element or elements required to establish service connection that 
were found insufficient in the prior denial.  

In September 2006, prior to the rating decision that is appealed 
herein, the Veteran was sent a letter that explained what the 
evidence needed to show in order to establish service connection 
for a claimed disability.  The September 2006 letter also 
explained the respective duties of VA and the claimant with 
respect to obtaining evidence in support of his claim.  The 
manner whereby VA assigns disability ratings and effective dates 
was also set forth in this letter.  A second letter that was sent 
to the Veteran in September 2006 reiterated this information and, 
additionally, explained the new and material evidence standard to 
the Veteran.  However, the Board notes that even if there was an 
error in such explanation it would be harmless in this case 
because the Veteran's claim for service connection for hearing 
loss was reopened in the May 2009 Board decision. 

In addition to VA's duties to provide various notices to a 
claimant, VA also must make reasonable efforts to assist him or 
her with obtaining evidence that is necessary to substantiate his 
or her claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, 
VA has of record evidence including service treatment records, VA 
treatment records, a letter from the Veteran's private physician, 
written statements that were submitted by the Veteran, and a 
transcript of the Veteran's testimony at the December 2008 
hearing.  VA examinations were also provided in connection with 
this claim.

For the reasons set forth above, the Board finds that VA 
satisfied its duty to assist the Veteran in this case.

The Board notes that the claim herein was reopened and remanded 
in its May 2009 decision and remand.  The remand portion of that 
decision instructed that the Veteran be afforded a VA 
audiological examination in connection with his reopened claim 
and that the reopened claim for service connection for bilateral 
hearing loss should thereafter be adjudicated by the agency of 
original jurisdiction.  The Veteran was examined by a VA 
audiologist in December 2009; the report that was prepared by 
this audiologist substantially complied with the instructions 
that were set forth in the May 2009 Board remand and is adequate 
for the purposes of determining whether the Veteran has a hearing 
loss disability that is related to his military service.  The 
Veteran's reopened claim for service connection for his hearing 
loss was adjudicated in a February 2010 supplemental statement of 
the case (SSOC).  Therefore, the requirements of Stegall v. West, 
11 Vet. App. 268, 271 (1998) were met. 
 


II.  Service connection

The Veteran claims that he has bilateral hearing loss that was 
incurred in, or aggravated by, his military service.

Service connection may be granted for a disability resulting from 
disease or injury that was incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection for some chronic diseases, including hearing 
loss that has a neurological basis, may be granted if manifest to 
a compensable degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease diagnosed 
after discharge if all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current 
disability exist is satisfied if the claimant had a disability at 
the time his claim for VA disability compensation was filed or 
during the pendency of the claim.  McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).  

For the purpose of applying the laws administered by the V.A., 
hearing impairment is considered to be a disability when the 
auditory threshold in any of the frequencies at 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
threshold for at least three of these thresholds are 26 decibels 
or greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran's service treatment records indicate that the Veteran 
had hearing that was normal for VA purposes throughout his period 
of service.  His hearing was evaluated multiple times during his 
service, including at examinations that took place in May 1982, 
January 1986, July 1991, September 1994, November 1996, and 
December 1998.  All of these examinations showed that the Veteran 
did not then have a hearing loss demonstrated at any time that 
his hearing was tested during his service.  At the Veteran's 
retirement physical in December 1998, his pure tone thresholds in 
each ear were tested to be as follows:

Hertz:
500
1000
2000
3000
4000
Right
10
10
25
10
5
Left
15
10
10
15
30

The Veteran's hearing was evaluated by VA in April 2002 in 
connection with his initial claim for hearing loss.  At that 
time, the audiometric thresholds in each ear were normal for VA 
purposes.  The Veteran had an average pure tone threshold of 16 
in his right ear and 18 in his left ear.  The Veteran's scores on 
the Maryland CNC test were 90 and 94 in the right and left ears 
respectively.  Thus, the Veteran fell within 38 C.F.R. § 3.385's 
definition of a hearing loss disability with respect to his right 
ear because his word recognition score was less than 94, but no 
hearing loss disability was shown in the Veteran's left ear.  The 
examiner opined that the Veteran's hearing was within normal 
limits. 

A VA audiogram that was performed in June 2006 for clinical 
purposes showed pure tone thresholds as follows:

Hertz:
500
1000
2000
3000
4000
Right
20
20
30
30
30
Left
20
25
25
30
30

Thus, hearing loss nominally meeting the criteria set forth in 38 
C.F.R. § 3.385 was shown in the right ear for 3 frequencies, but 
the Veteran's hearing in his left ear was normal for VA purposes.  

Word recognition testing was performed in conjunction with June 
2006 evaluation with scores below 94; however, the Northwestern 
University Auditory Test Number 6 (NU-6) was used rather than the 
Maryland CNC test.  The word recognition thresholds set forth in 
38 C.F.R. § 3.385 refer to the results of the Maryland CNC test 
only.  Id. Results of NU-6 testing are not recognized by VA for 
rating purposes.  Id. (defining hearing loss in terms of results 
of audiometric testing and Maryland CNC test results).  See also 
38 C.F.R. § 4.85 (stating that examinations for hearing 
impairment must include the Maryland CNC controlled speech 
recognition test). 

In May 2007 the Veteran's internist provided a letter in which he 
diagnosed the Veteran with "hearing loss" which he related to 
the Veteran's service.  However, the internist did not provide 
the results of any audiometric or speech recognition testing as 
is required in order to diagnose a hearing loss disability 
pursuant to 38 C.F.R. § 3.385, nor did he indicate that any such 
testing was performed.  In any event, pursuant to 38 C.F.R. § 
4.85, an examination for hearing impairment for VA purposes must 
be conducted by a state-licensed audiologist rather than a 
physician. Id.

The Veteran's hearing was retested by VA in September 2007.  The 
examiner provided pure tone thresholds but cautioned that they 
were "unacceptable" for rating purposes because of poor test 
re-test reliability.  The examiner did not report the results of 
speech recognition testing because the results were unacceptable 
due to the high number of non-responses.  The examiner did not 
provide any diagnoses because the test results were unacceptable 
and insufficient to make a diagnosis.  The examiner did not 
recommend retesting because the audiologist who performed the 
April 2002 audiological evaluation indicated that the Veteran had 
normal hearing bilaterally.

In December 2009 the Veteran's hearing was again tested by VA.  
At that time, audiological testing showed the following pure tone 
thresholds:

Hertz:
500
1000
2000
3000
4000
Right
15
10
25
25
20
Left
25
15
20
25
25

The Veteran's speech recognition scores were 96 in the right ear 
and 94 in the left ear.  Therefore, neither the Veteran's 
audiological test results nor the results of speech recognition 
testing showed the existence of a hearing loss disability as 
defined by 38 C.F.R. § 3.385.  The examiner diagnosed mild 
sensorineural hearing loss at 8000 Hertz bilaterally.  As 
previously noted, this type of high frequency hearing loss is not 
considered a disability for VA purposes.  

The Veteran testified at his December 2008 hearing that he had 
difficulty hearing and that he believed that this was due to 
events that occurred during his service.  He also submitted 
written statements to that effect.

The evidence does not show that the Veteran currently has a 
hearing loss disability for VA purposes.  The results of the most 
recent audiological testing showed hearing that was within normal 
limits bilaterally for VA purposes.  Audiological testing in 
April 2002 also showed normal hearing, although the Veteran's 
Maryland CNC score for his right ear barely met the criteria for 
a hearing loss disability pursuant to 38 C.F.R. § 3.385.  
Nonetheless, the examiner assessed the Veteran's hearing as 
normal bilaterally, and the reduced speech recognition score was 
not shown on more recent testing.  Similarly, while audiological 
testing in June 2006 showed some pure tone thresholds in the 
right ear that almost met the criteria for a hearing loss 
disability in that ear, as noted above similar results were not 
shown on any other tests, either before or after that one test.  
Rather, pure tone thresholds were normal on every other 
audiological evaluation that was performed during or after the 
Veteran's service.  No test results ever showed a hearing loss 
disability within the meaning of 38 C.F.R. § 3.385 in the 
Veteran's left ear.  

While the Veteran is competent to report his difficulty hearing, 
a hearing loss disability for VA purposes is defined by 
regulation with reference to the results of audiological and 
speech recognition testing.  Absent a hearing loss disability 
that falls within the definition set forth in 38 C.F.R. § 3.385, 
the Veteran's subjective complaints of diminished hearing cannot 
establish the existence of a current hearing loss disability for 
VA purposes.

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine is 
inapplicable in the instant case because the preponderance of the 
evidence is against the Veteran's claim. See, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, the appeal is denied.


ORDER

Service connection for hearing loss is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


